Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pritchett (US5203316), which shows all of the claimed limitations.  Pritchett shows: 
1. An outdoor travel stove, comprising: a base having a first closable air hole (fig. 3,4; bottom opening closable with element 612); a side wall 324 coupled to the base, wherein the side wall comprises a second closable air hole 382 and an opening 374; and a top cover 350,360 removably coupled to the side wall; wherein when the base, the side wall and the top cover are assembled together and the first closable air hole, the second closable air hole and the opening are closed, the outdoor travel stove forms an airtight space (col. 3, line 4).  
6. The outdoor travel stove of claim 1, wherein the first closable air hole comprises door vent, slide vent, damper, window vent, window swivel, latch vent or twist vent (fig. 3,4).  
7. The outdoor travel stove of claim 1, wherein the second closable air hole comprises door vent, slide vent, damper, window vent, window swivel, latch vent or twist vent 334.  
9. The outdoor travel stove of claim 1, wherein the top cover further comprises a top opening, and the top cover is capable of being a pan holder, a cup holder, a cooking plate, a stove, a grill or a chimney 90.  
10. The outdoor travel stove of claim 1, wherein the top cover further comprises an interchangeable component, and the interchangeable component comprises a pan holder, a cup holder, a cooking plate, a stove, a grill or a chimney 90.  

Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Minnich (US20180103799), which shows all of the claimed limitations.  Minnich shows: 
1. An outdoor travel stove, comprising: a base 304 having a first closable air hole 310; a side wall 100,130 coupled to the base, wherein the side wall comprises a second closable air hole 115 and an opening 110; and a top cover 302 removably coupled to the side wall (para. 0043); wherein when the base, the side wall and the top cover are assembled together and the first closable air hole, the second closable air hole and the opening are closed, the outdoor travel stove forms an airtight space (para. 0028,0031,0032,0036; claim 1).  
2. The outdoor travel stove of claim 1, wherein the side wall is coupled to the base by joggle joint, mortise joint, hinge, screw, bolt, plug or latch mechanism (para. 0043 – at least acts as a plug).  
6. The outdoor travel stove of claim 1, wherein the first closable air hole comprises door vent, slide vent, damper, window vent, window swivel, latch vent or twist vent (para. 0045).   
7. The outdoor travel stove of claim 1, wherein the second closable air hole comprises door vent, slide vent, damper, window vent, window swivel, latch vent or twist vent (para. 0040).  
9. The outdoor travel stove of claim 1, wherein the top cover further comprises a top opening, and the top cover is capable of being a pan holder, a cup holder, a cooking plate, a stove, a grill or a chimney 315.  
10. The outdoor travel stove of claim 1, wherein the top cover further comprises an interchangeable component, and the interchangeable component comprises a pan holder, a cup holder, a cooking plate, a stove, a grill or a chimney 315.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minnich (US20180103799), which discloses substantially all of the claimed limitations.  Minnich discloses:
3. The outdoor travel stove of claim 1, wherein the side wall further comprises a first wall component having the opening and a second wall component having the second closable air hole (fig. 1E), 
4. The outdoor travel stove of claim 3, wherein the first wall component having the opening is capable of providing fuel of the outdoor travel stove through the opening (fig. 4).  
5. The outdoor travel stove of claim 4, wherein the opening comprises a tilted opening (fig. 4).  
8. The outdoor travel stove of claim 3, wherein at least one of the first wall component and at least one of the second wall component are jointly connected to form the side wall having a top view in circle, oval, triangle, square, rectangle, polygon or starlike shape (fig. 1E).  

Nevertheless, Minnich fails to specifically recite the claimed coupling of the first and second wall components. 
Official Notice is given that the above listed coupling means are old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for coupling components.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed coupling means into the invention disclosed by Minnich, so as to provide for coupling components.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minnich (US20180103799), which discloses substantially all of the claimed limitations.  
Nevertheless, Minnich fails to specifically recite the claimed fan. 
Official Notice is given that a battery operated fan is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for increased airflow.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery operated fan into the invention disclosed by Minnich, so as to provide for increased airflow.
	

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

October 25, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762